Citation Nr: 0930957	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the character of the Appellant's discharge from 
active military service is a bar to the receipt of Department 
of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Appellant had active service from October 2000 to March 
2002.  An administrative decision dated in July 2003 
determined that the Veteran's character of service for the 
period from October 4, 2000, to March 6, 2002, was 
dishonorable, for purposes of VA benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an administrative decision prepared in July 2003 
by the San Juan, the Commonwealth of Puerto Rico Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
determined that the Appellant's character of discharge, other 
than honorable conditions, was a statutory bar to VA benefits 
under 38 C.F.R. § 3.12(c) (2008).

The Appellant requested a Travel Board hearing in her 
substantive appeal.  She failed to appear for the hearing 
scheduled in January 2005 and has not requested that the 
hearing be rescheduled.  The request for a hearing before the 
Board is deemed withdrawn.  38 C.F.R. §§ 20.702, 20.704(d).  


FINDINGS OF FACT

1.  The Appellant's DD-214 reveals one continuous period of 
service from October 2000 to March 2002.

2.  The Appellant was discharged in March 2002, under 
conditions other than honorable, in lieu of a trial by court 
martial after a period of being absent without leave (AWOL) 
for greater than 180 consecutive days.   

3.  The competent medical evidence demonstrates that the 
Appellant was insane at the time of the offenses during 
service from May 30, 2001 to January 31, 2002.
	



CONCLUSION OF LAW

The character of the Appellant's discharge from military 
service is not a bar to entitlement to VA compensation 
benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.13, 3.354, 3.360 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Appellant, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Whether the Character of the Appellant's Discharge from 
Active Military Service is a Bar to the Receipt of VA 
Benefits

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and regulatory bars listed in 
38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  A person 
discharged under conditions other than honorable based on an 
AWOL period of at least 180 days is barred from receipt of VA 
benefits unless such person demonstrates that there were 
compelling circumstances to warrant such prolonged 
unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).  Additionally, a discharge or release from 
service under one of the conditions specified in 38 C.F.R. § 
3.12 is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the 
offense.  38 C.F.R. § 3.12(b).  

VA regulations provide that an insane person is one who: (a) 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (b) interferes with the peace of society; or (c) has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a).

The Court has held that the insanity need only exist at the 
time of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).  There still must be 
competent evidence, though, establishing the appellant was 
insane at the time of the offenses in question leading to the 
other than honorable discharge.  Zang v. Brown, 8 Vet. App. 
246, 254 (1995). 

The Appellant asserts that her character of discharge should 
not bar her from receiving VA benefits because she was 
suffering from mental problems at the time of her discharge.  
The Appellant contends that she was under extreme duress 
during service and that she believed she had no other option 
but to accept the "under other than honorable conditions" 
discharge.

Medical evidence has been reviewed.  The Appellant went AWOL 
from May 30, 2001 to January 31, 2002.  She claims that she 
sought psychiatric treatment during service, but that her 
requests were ignored.  Evidence demonstrates that the 
Appellant sought private psychiatric treatment in February 
2001, only a few months before she was AWOL.  During that 
time, she was diagnosed with an adaptive or adjustment 
disorder with depressed mood and she prescribed psychiatric 
medication.  The private psychiatrist stated in an August 
2004 letter that the Appellant's diagnosis in February 2001 
was a result of her experiences during service.

The Appellant was afforded a VA examination in September 2006 
to determine whether she was mentally ill at the time she 
went AWOL and whether any mental illness was likely caused by 
or the result of her active duty.

The examiner performed a psychiatric history and mental 
status examination, reviewed all medical records and the 
claims file.  The examiner stated that there was no evidence 
of psychiatric complaints, findings, or psychiatric treatment 
prior to military service.  The examiner opined that the 
Appellant did not interfere with the peace of society and did 
not depart from the accepted standards of the community to 
which by birth and education she belonged, as evidenced by 
letters of persons she knew before joining the Navy.  
However, the examiner did opine that the Appellant exhibited 
a deviation from her normal behavior due to stress.  
Furthermore, the examiner opined that although there was no 
evidence of the Appellant's psychiatric complaints during her 
military tour, she received psychiatric treatment while she 
was AWOL and the Appellant was unable to adapt to military 
life.

VA regulation 38 C.F.R. § 3.354 requires only one of the 
three categories be fulfilled to met the definition of an 
"insane" person.  As such, the Appellant was insane because 
she exhibited a deviation from her normal behavior.  

Resolving all doubt in favor of the Appellant, the Board 
finds that the preponderance of the evidence demonstrates the 
Appellant was insane during the time she went AWOL.  In 
making this determination, the Board notes the evidence 
demonstrates the Appellant sought psychiatric treatment 
preceding, during, and after she went AWOL, as well as the VA 
examiner's determination that the Appellant was unable to 
adapt to military life and she exhibited a deviation from her 
normal behavior due to the stress of military service during 
her time of AWOL.

For the foregoing reasons, the Board concludes that the 
Appellant was insane when she went AWOL during her term of 
service.  Accordingly, there is no bar to the receipt of VA 
benefits.  38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 
3.354.


ORDER

The character of the Appellant's discharge from active 
military service is not a bar to the receipt of Department of 
Veterans Affairs (VA) benefits. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


